Citation Nr: 0900907	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-41 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left arm and hand 
numbness.

2.  Entitlement to service connection for a left leg injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend, F. C. H., Jr.




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
file.  

In the May 2004 rating decision on appeal, the RO denied the 
claim for service connection for left arm and hand numbness, 
finding that no new and material evidence had been received.  
Regardless of the RO's decision, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT
1.  A March 2000 RO decision denied service connection for 
left arm and hand numbness, finding that new and material 
evidence had not been received to reopen the claim.

2.  The evidence added to the record since the March 2000 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for left arm and hand numbness.

3.  Left arm and hand numbness was not shown in service or 
for many years thereafter and is not shown to be related to 
any incident of service.

4.  A left leg injury, was not shown in service or for many 
years thereafter and is not shown to be related to any 
incident of service.


CONCLUSION OF LAW

1.  The March 2000 RO decision that denied service connection 
for left arm and hand numbness was not appealed and thus 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2008).

2.  New and material evidence having been received, the claim 
for service connection for left arm and hand numbness is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for the establishment of service connection 
for left arm and hand numbness have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

4.  The criteria for the establishment of service connection 
for a left leg injury have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in February 2006, prior to the 
adjudication of his claims in the May 2004 rating decision at 
issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, pertaining to the downstream disability rating 
and effective date elements of his claim.

The Board acknowledges that the veteran was not informed of 
the information necessary to substantiate a claim based on 
the need for the submission of new and material evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in 
light of the Board's favorable determination finding that new 
and material evidence has been received and the claim for 
service connection for left arm and hand numbness is 
reopened, the lack of notice is not prejudicial and no 
further discussion of this matter is necessary at this time.  

The Board also notes that the veteran's service treatment 
records were incomplete prior to the initial adjudication of 
his claims.  However, pursuant to additional requests by the 
RO, the complete service treatment records have been 
associated with the claims file.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA outpatient treatment reports, VA 
examinations, a VA independent medical opinion, lay 
statements and statements and testimony from the veteran and 
his representative.  The veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

I.  New and Material Evidence 

Pertinent Laws and Regulations

A March 2000 RO decision denied service connection for left 
arm and hand numbness, finding that no new and material 
evidence had been received.  The veteran did not appeal and 
the March 2000 RO decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the March 2000 RO 
decision included the veteran's service treatment reports, 
lay statements, a photograph and two VA examinations.  
Service treatment reports were negative of findings of left 
arm and hand injuries or in-service incidents that may have 
caused a left arm and hand injury.  Lay statements from 
November and December 1999, submitted by two of the veteran's 
shipmates in service, report an accident in service upon the 
U.S.S. Butternut in which the veteran was operating the rope 
falls to lower a motor launch from the ship and was thrown 
into the deck and landed on his head and shoulder, thereby 
knocking him unconscious.  A photograph was submitted in 
December 1999 of the veteran as a young man on what appears 
to be a ship deck with a bandage on his left hand and was 
signed by the veteran.  A June 1998 VA examination reflects 
the veteran was diagnosed with status-post cerebrovascular 
accident (CVA), approximately two and one-half years ago with 
some hyperesthesia of the left fourth and fifth digits and 
left foot and some slight decrease in coordination of the 
left side.  A February 2000 VA examination reflects that the 
veteran was diagnosed with status post injury to the left 
shoulder with a slight decrease in range of motion, 
hyperesthesia of the left lower extremity, probably secondary 
to his CVA, and a remote history of the left hand and 
shoulder injury secondary to a reported accident in about 
1943.  

The new evidence of record submitted after the March 2000 RO 
decision includes testimony from a November 2008 Travel Board 
hearing and from a November 2007 RO hearing, lay statements, 
additional service treatment reports, private medical 
records, VA outpatient treatment reports, a VA independent 
medical opinion and a VA examination.  The additional service 
treatment reports added to the record do not reflect any 
treatment for an accident in service or findings of a left 
arm and hand condition.  In testimony presented during a 
November 2007 RO hearing and a November 2008 Travel Board 
hearing, the veteran reported injuring his head in service 
during an accident that occurred aboard the U.S.S. Butternut 
and he was knocked unconscious.  The veteran and his witness 
at both hearings, F. C. H., Jr., also testified that from the 
time of the accident in service, he has had problems with 
left arm and hand numbness.  Additional lay statements were 
received in March 2005, November 2005 and February 2006 
stating that the veteran was injured in service pursuant to 
the accident on the U.S.S. Butternut and has recently fallen 
from his chair due to a current disability.  

Private medical records from April 1956 to April 2006 and VA 
outpatient treatment reports from September 1993, September 
1998 and February 2000 to May 2008 reflect that the veteran 
has been variously diagnosed with and treated for 
cerebrovascular disease, unspecified peripheral neuropathy, 
status post CVA with gait instability, a July 1961 injury 
when a pitchfork was jabbed into his left arm, a numb left 
middle finger in February 1977, a motor vehicle accident in 
February 1980 resulting in traumatic neuritis of the hands, a 
motor vehicle accident in May 2005, two CVA's in August 1993 
and August 2005 with residual left sided pain, weakness and 
numbness, left sided hemiparesis, apraxia on the left side 
and left arm dysthesia.  

In a July 2008 VA examination, the veteran was diagnosed with 
left hand arthritis and calcareous peritendinitis by x-ray.  
A September 2008 VA independent medical opinion diagnosed the 
veteran with status post CVA, left shoulder capsular 
tendinitis and degenerative arthritis of the left hand.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's left arm and hand numbness and relates to 
unestablished fact of a current diagnosis, lay statements of 
an accident in service and statements and testimony regarding 
a continuity of symptoms that are necessary to substantiate 
the veteran's claim for service connection for left arm and 
hand numbness.  The evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
March 2000 RO decision, and furnishes a reasonable 
possibility of substantiating the appellant's claim for 
service connection for a left arm and hand numbness.  
Therefore, the veteran's claim for service connection for 
left arm and hand numbness, is reopened.  See 38 C.F.R. 
§ 3.156(a).

II.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, including testimony during a November 2007 RO 
hearing and a November 2008 Travel Board hearing, the veteran 
and his witness, F. C. H., Jr., have maintained that he was 
injured in an accident in service wherein he was rendered 
unconscious and that his current disability is related to his 
active service.  

As noted above, several lay statements from fellow service 
members, shipmates and friends have been received.  Lay 
statements from November and December 1999, submitted by two 
of the veteran's shipmates in service, report an accident in 
service upon the U.S.S. Butternut in which the veteran was 
operating the rope falls to lower a motor launch from the 
ship and was thrown into the deck and landed on his head and 
shoulder, thereby knocking him unconscious.  A March 2005 
statement from fellow shipmate of the veteran reported that 
he witnessed the aftermath of the accident in which the 
veteran had lost consciousness and had trouble with speech 
and memory for days following the accident.  A November 2005 
statement from another shipmate who was assigned to the 
U.S.S. Butternut following the accident, reported that the 
veteran complained of his painful injuries due to the 
accident.  Finally, a February 2006 statement from the 
veteran's friend reported that he had witnessed the veteran 
recently fall out of his chair on his right side and had 
witnessed similar falls in the past.  

A photograph was submitted in December 1999 of the veteran as 
a young man on what appears to be a ship deck with a bandage 
on his left hand and was signed by the veteran.

Service treatment reports are absent of any treatment for 
left arm and hand injuries as well as any left leg injury.  
No reports of an accident in service were noted in which the 
veteran injured his head or was rendered unconscious.  The 
separation examination was also negative for any findings of 
a left arm and hand injury or a left leg injury.

Private medical records from April 1956 to April 2006 and VA 
outpatient treatment reports from September 1993, September 
1998 and February 2000 to May 2008 reflect that the veteran 
has been variously diagnosed with and treated for a July 1961 
injury when a pitchfork was jabbed into his left arm, a numb 
left middle finger in February 1977, a motor vehicle accident 
in February 1980 resulting in traumatic neuritis of the 
hands, a motor vehicle accident in May 2005, two CVA's in 
August 1993 and August 2005 with residuals of left sided 
pain, weakness and numbness, left sided hemiparesis, apraxia 
on the left side and left arm dysthesia, cerebrovascular 
disease, unspecified peripheral neuropathy, status post CVA 
with gait instability and monoplegia of the lower limb on the 
non-dominant side.  In May 2001 and November 2005 private 
medical reports, the veteran's private physician, Dr. C. R., 
reported that while the veteran was convinced that his 
accident in service was the cause of his CVA's, there was no 
causal connection with his wartime injury and this causal 
link was highly unlikely.  A March 2004 VA outpatient 
treatment report also noted that the veteran's CVA was 
probably not associated with his in-service accident and 
mostly probably associated with hypertension.

A June 1998 VA examination reflects the veteran was diagnosed 
with status-post cerebrovascular accident (CVA), 
approximately two and one-half years ago with some 
hyperesthesia of the left fourth and fifth digits and left 
foot and some slight decrease in coordination of the left 
side.  A February 2000 VA examination reflects that the 
veteran was diagnosed with status post injury to the left 
shoulder with a slight decrease in range of motion, 
hyperesthesia of the left lower extremity, probably secondary 
to his CVA and a remote history of the left hand and shoulder 
injury secondary to a reported accident in about 1943.  X-
rays from the VA examination revealed evidence of remote 
rotator cuff injury and a sliver of calcification seen at the 
posterior aspect of the glenoid that may be secondary to a 
prior labral injury.  

In a July 2008 VA examination, the veteran reported tht his 
left hand condition, left shoulder condition and 
hyperesthesia of the fourth and fifth digits of the left foot 
had existed since 1943 though it was noted that they were not 
due to injury or trauma.  He reported having pain in the left 
hand for years and in the left shoulder for 65 years.  The 
veteran was diagnosed with left hand arthritis and calcareous 
peritendinitis by x-ray.  No pathology was found for a left 
leg condition or the condition of hyperesthesia on the left 
fourth and fifth digits and left foot and thus no diagnosis 
was provided for either claimed condition.  The examiner 
noted that the condition made the veteran's daily activities 
harder to do. 

In September 2008, the VA requested an Independent Medical 
Opinion from an examiner who was to review the medical 
records and provide an opinion as to whether there are any 
residuals from a military injury to the left upper and/or 
left lower extremities, and any such residuals should be 
distinguished from the CVA in 1993.  In reviewing the lay 
statements and medical evidence of record, the examiner 
diagnosed the veteran with status post CVA, left shoulder 
capsular tendinitis and degenerative arthritis.  The examiner 
concluded that there was no specific evidence of any specific 
trauma to the left hand, left upper extremity or left lower 
extremity and there were no specific residuals pertaining 
only to the left upper extremity, left hand, or left foot 
from any prior documented military injury.  

Having carefully reviewed the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for left arm and hand numbness 
and a left leg injury.  The Board acknowledges that while the 
veteran has a current disability of both the left upper and 
lower extremities and there are several lay statements from 
fellow shipmates reporting that they witnessed the veteran 
was injured in an accident during his active service, there 
is no medical evidence of a nexus between the claimed in-
service accident and the current disability.  The veteran has 
not submitted competent medical evidence of a relationship 
between his current left arm and hand numbness and left leg 
injury and his active service.  In this regard, the Board 
notes that the medical evidence of record reflects that left 
arm and hand numbness as well as the left leg pain and 
numbness were the result of his CVA.  In fact, the record 
also contains several statements by both the veteran's 
private physician, Dr. C. R., VA examiners and an independent 
medical opinion which all report that it was unlikely that 
the veteran's CVA was related to the accident in service and 
there are no current residuals from an injury in service.  
Thus, the preponderance of the evidence does not support the 
claims for service connection for left arm and hand numbness 
and a left leg injury.  

The Board acknowledges the veteran's statements, as well as 
those statements of his friends fellow service members and 
shipmates, that his current disability is related to his 
active service.  Although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, service 
connection for left arm and hand numbness is reopened, and is 
granted to this extent only.

Service connection for left arm and hand numbness is denied.

Service connection for a left leg injury is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


